Citation Nr: 0916825	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee with status-post arthroscopic lateral 
retinacular release, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the left knee with status-post arthroscopy, currently rated 
as 20 percent disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to 
February 1988, and from June 1989 to February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.                   

The Veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.  

In a March 2008 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1. The manifestations of the Veteran's service-connected 
chondromalacia of the right knee with status-post 
arthroscopic lateral retinacular release include pain, 
erosion of the patella, slight instability, slight limitation 
of flexion and a history of episodes of locking; there is no 
objective evidence of dislocated semilunar cartilage with 
frequent episodes of locking and with pain and effusion into 
the joint, subluxation, any loss of extension or limitation 
of flexion to less than 100 degrees.     

2.  The manifestations of the Veteran's service-connected 
chondromalacia of the left knee with status-post arthroscopic 
lateral retinacular release include pain, erosion of the 
patella, slight instability, slight limitation of flexion and 
a history of episodes of locking; there is no objective 
evidence of dislocated semilunar cartilage with frequent 
episodes of locking and with pain and effusion into the 
joint, subluxation, any loss of extension or limitation of 
flexion to less than 100 degrees.   

3.  In addition to the slight limitation of flexion of both 
knees (loss of 10 degrees with pain), there is X-ray evidence 
of bilateral knee degenerative joint disease.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chondromalacia of the right knee with status-post 
arthroscopic lateral retinacular release, aside from 
arthritis with limitation of motion, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.71a, Diagnostic Codes 5257, 5258 (2008).   

2.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the right knee with slight 
limitation of flexion, but no more than 10 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.10, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2008); VAOPGCPREC 23-97; VAOPGCPREC 9-98; 
VAOPGCPREC 9-04.      

3.  The criteria for a rating in excess of 20 percent for 
chondromalacia of the left knee with status-post arthroscopy, 
aside from arthritis with limitation of motion, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71a, Diagnostic Codes 5257, 5258 (2008).     

4.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the left knee with slight 
limitation of flexion, but no more than 10 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.10, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2008); VAOPGCPREC 23-97; VAOPGCPREC 9-98; 
VAOPGCPREC 9-04.    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2004, April 2008, and June 2008 letters sent to the Veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2004, April 2008, and June 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the April and June 2008 letters informed 
him about how VA determines effective dates and disability 
ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in July 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in April and June 2008, after the decision 
that is the subject of this appeal.   

The Board finds that the failure to provide timely notice of 
the Dingess requirements is harmless error as the decision 
herein represents a partial grant of the benefit sought on 
appeal and the preponderance of the evidence is against any 
further increase.  Such a lack of timely notice did not 
affect or alter the essential fairness of the RO's decision.  
The evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.) (U.S. 2009).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In the June 2008 letter, the Veteran was provided notice 
pursuant to Vazquez-Flores.  This letter included a copy of 
the rating criteria located in 38 C.F.R. § 4.71a, under which 
the disability on appeal is rated.  After review of this 
letter, the Board finds that it substantially satisfies the 
notice requirements set forth in Vazquez-Flores by providing 
this rating criteria, informing the Veteran that the 
disability rating would be determined by applying the 
relevant diagnostic codes, providing examples of the types of 
medical and lay evidence that the Veteran may submit, and 
informing the Veteran that VA considered the impact of the 
condition and symptoms on employment and daily life.      

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in August 2004 and August 2008, which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal.  The August 2004 
and August 2008 VA examinations revealed findings that are 
adequate for rating the Veteran's bilateral knee 
disabilities.  Thus, VA has no further duty to provide 
another rating examination for the bilateral knee 
disabilities.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The Veteran's service treatment records include a Medical 
Board Report, dated in August 1990, in which it was noted 
that the Veteran had a history of bilateral knee pain since 
boot camp.  In June 1990, the Veteran underwent arthroscopy 
of the right knee for lateral tracking patella and 
chondromalacia.  An arthroscopic lateral retinacular release 
was performed.  Since that time, he had been unable to return 
to full duty.  The Veteran was diagnosed with the following: 
(1) bilateral patellofemoral pain, (2) chondromalacia patella 
of the right knee, surgically treated, and (3) status post 
arthroscopic lateral retinacular release with persistent pain 
of the right knee.  It was the opinion of the Medical Board 
that the Veteran was unable to fulfill the duties of an 
active duty member.  The Veteran was subsequently discharged.      

Following a June 1991 VA examination, a January 1992 RO 
decision granted service connection for chondromalacia of the 
right knee with status-post arthroscopic lateral retinacular 
release and chondromalacia of the left knee.  The RO assigned 
10 percent disability ratings under Diagnostic Code 5257, 
effective from February 7, 1991, for the right and left knees 
disabilities.   

VA Medical Center (VAMC) inpatient treatment records show 
that in August 1993, the Veteran was diagnosed with medial 
plica of the left knee and underwent a left knee arthroscopy.         

By a September 1994 rating action, the RO determined that the 
Veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the left knee, from August 12, 1993 to September 30, 1993.  
From October 1, 1993, the Veteran's 10 percent evaluation was 
reinstated.     

Following an October 2000 VA examination, a November 2000 RO 
decision increased the disability ratings for the Veteran's 
service-connected right and left knee disabilities to 20 
percent under Diagnostic Codes 5014-5003, effective from June 
16, 2000.  

In May 2004, the Veteran requested that his service- 
connected knee disabilities be reevaluated for higher 
ratings.

Private medical records show that in May 2004, the Veteran 
was treated for his bilateral knee pain.  At that time, he 
stated that he had recently sustained a left injury while at 
work as a police officer.  The Veteran indicated that he was 
running in pursuit of a suspect when his left knee gave away.  
Examination of the left knee showed tenderness over the 
medial joint line.  There was no definite swelling and the 
Veteran had a full range of motion.  There was moderate 
patellofemoral crepitus with range of motion.  There was no 
instability.  The Veteran had pain medially with McMurray's 
test.  Examination of the right knee showed no swelling and 
no tenderness over the joint line.  There was moderate 
patellofemoral crepitus with range of motion.  McMurray's 
test was negative.  There was no instability.  The diagnoses 
were bilateral knee pain, left greater than right; bilateral 
knee chondromalacia patella; and possible torn medial 
meniscus of the left knee.  According to the examiner, the 
Veteran had moderate chondromalacia of the patella.   

In August 2004, the Veteran underwent a VA examination.  At 
that time, the examiner noted that the Veteran had a recent a 
magnetic resonance imaging (MRI) which showed erosions of the 
patella.  The Veteran stated that his knees would swell, 
lock, and give away.  He indicated that he had chronic 
bilateral knee pain.  The physical examination showed that 
the Veteran had a bilateral knee range of motion from zero to 
135 degrees, with crepitation on motion mainly under the 
patellar itself where he was tender.  The Veteran ambulated 
with a slight limp.  There was no ligamentous laxity.  
McMurray and Lachman tests were negative, and negative 
anterior drawer sign.  X-rays showed mild degenerative joint 
disease of the knees.  The diagnosis was chondromalacia of 
the patella, bilaterally.  The examiner stated that the 
extent of the Veteran's endurance of disability, weakness, 
and fatigue was a 7 out of 10, with 10 being normal and 7 
being less than normal.         

In a September 2004 rating action, the RO denied evaluations 
in excess of 20 percent for the Veteran's service-connected 
chondromalacia of the right knee with status-post 
arthroscopic lateral retinacular release, and chondromalacia 
of the left knee with status-post arthroscopy.  The RO noted 
that the bilateral knee disabilities were rated under 
Diagnostic Codes 5014-5258.      

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  At that 
time, the Veteran stated that he had chronic pain in his 
knees.  He indicated that due to his bilateral knee 
disability, he had to quit his job as a police officer.  The 
Veteran reported that he subsequently found employment at the 
United States Postal Service as a mail carrier.  However, he 
noted that he might have to leave that job unless they could 
place him in a position that did not require prolonged 
walking or climbing stairs.    

In August 2008, the Veteran underwent a VA examination.  At 
that time, the examiner stated that the Veteran was able to 
stand for 15 to 30 minutes and that he was able to walk more 
than a quarter of a mile, but less than one mile.  The 
Veteran had chronic bilateral knee pain and the pain was 
aggravated with squatting.  Upon physical examination, the 
examiner indicated that the Veteran had poor propulsion.  
Bilateral knee range of motion showed that flexion was from 
zero to 130 degrees, with pain beginning at 130 degrees.  
There was no additional limitation of motion on repetitive 
use.  The Veteran did not have loss of a bone or part of a 
bone.  There was no joint ankylosis.  The Veteran had 
bilateral crepitus, and painful movement on the left knee.  
There was no instability.  The diagnosis was bilateral 
patellofemoral degenerative joint disease.  The examiner 
reported that the Veteran's bilateral knee disabilities had 
significant effects on his occupational activities, severe 
effects on his ability to exercise and participate in sports, 
and moderate effects on his ability to perform chores or go 
shopping.  In addition, the examiner opined that the 
Veteran's bilateral degenerative joint disease of his knees 
was caused by his service-connected bilateral chondromalacia.  
According to the examiner, the natural course of severe 
bilateral chondromalacia was to become degenerative joint 
disease.      





III.  Analysis 

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible. While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2005).

The Veteran's service-connected bilateral knee disabilities 
have been rated under Diagnostic Codes 5014 and 5258.  

Under Diagnostic Code 5014, osteomalacia is to be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5014.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis).  The general 
rating schedules for limitation of motion of the knee are 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2008).

Normal (full) range of motion of the knee is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Limitation of flexion of the knee warrants a zero percent 
rating when flexion is limited to 60 degrees; a 10 percent 
rating when limited to 45 degrees; a 20 percent when limited 
to 30 degrees; and a 30 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Limitation of extension of the knee warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 20 
degrees; a 40 percent rating when limited to 30 degrees; and 
a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2008).

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).       

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
namely recurrent subluxation or lateral instability.  A 20 
percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2008).

The Veteran maintains that his current ratings are not high 
enough in light of the disability that his bilateral knee 
disabilities cause.  He indicates that he has constant pain 
in the knees, and that the pain is aggravated by climbing 
stairs and prolonged walking.  The Veteran also notes that 
his knees give away.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease. However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492 (1992).   

The Board finds that ratings in excess of 20 percent for 
chondromalacia of the right knee with status-post 
arthroscopic lateral retinacular release, and 20 percent for 
chondromalacia of the left knee with status-post arthroscopy, 
are not warranted but separate 10 percent ratings are 
warranted for arthritis and slight limitation of flexion of 
the knees.    

The Veteran's service-connected chondromalacia of the right 
knee with status-post arthroscopic lateral retinacular 
release, and service-connected chondromalacia of the left 
knee with status-post arthroscopy, have each been assigned a 
20 percent disability rating.  While Diagnostic Code 5258 has 
been cited and there is a history of locking of the knee and 
some swelling, the preponderance of the evidence is against a 
finding of dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  The 
overall degree of knee impairment that has been shown absent 
arthritis with limitation of motion (rated separately-see 
below) is moderate but such is consistent with the current 20 
percent evaluation.  See Diagnostic Code 5257.  This rating 
includes the history of locking, pain, and patellar erosion 
and slight instability.  As to the latter finding, the Board 
finds that, while several examinations have ruled out 
objective evidence of instability and there is no suggestion 
of clinical subluxation, there are references to the 
veteran's complaints of his knees giving way and it is 
apparent that he wears knee braces, which in the Board's 
judgment is consistent with slight instability.  While this 
finding is also part of what is overall moderate functional 
impairment, as explained below, the finding of instability 
does allow for a separate 10 percent rating for arthritis 
with some limitation (noncompensable) of motion for each 
knee.

Diagnostic Code 5256 is not for application here because 
there is no evidence of ankylosis of either knee.  

The Veteran also has degenerative joint disease in both 
knees, confirmed by X-ray examination (see, e.g., report of 
VA examination dated in August 2004), along with very slight 
limitation of flexion of both knees.  In addition, the Board 
observes that the Veteran's degenerative arthritis of the 
knees is a part of his service-connected bilateral knee 
disabilities.  In the August 2008 VA examination, the 
examiner specifically concluded that the Veteran's bilateral 
degenerative joint disease of his knees was caused by his 
service-connected bilateral chondromalacia.  Thus, separate 
10 percent ratings are warranted for the Veteran's 
degenerative arthritis with pain and limitation of flexion to 
130 degrees.  See 38 C.F.R. §§ 4.59, 5003, 4.71a, Diagnostic 
Code 5003; and both VAOPGCPREC 23-97 and VAOPGCPREC 9-98 
(pertaining to the potential for separate ratings for 
arthritis with painful or limitation of motion and 
instability). See also Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991). 

A review of the evidence of record shows that the Veteran has 
no more than a minimal amount of limitation of motion of his 
knees, from zero to 130 degrees, with pain beginning at 130 
degrees.  In the August 2008 VA examination report, the 
examiner also noted that the Veteran had painful movement on 
the left knee.  In regard to the Veteran's right knee, the 
Board notes that the Veteran has claimed that he has 
experienced pain upon motion of the right knee.  As such, the 
Board finds that a separate 10 percent rating for 
degenerative arthritis of the right knee, and a separate 10 
percent rating for degenerative arthritis of the left knee, 
are warranted.  

As to whether ratings in excess of 10 percent are warranted 
for the bilateral degenerative arthritis, the Board observes 
that although the Veteran has slight limitation of motion of 
his knees, the evidence of record does not show that Veteran 
experiences flexion limited to any where near 45 degrees or 
less, nor does the medical evidence show more than a loss of 
5 degrees of extension, which could support a higher or 
separate compensable rating under Diagnostic Code 5260, 
Diagnostic Code 5261, or VAOPGCPREC 9-04.  As such, separate 
10 percent ratings are warranted for the Veteran's bilateral 
knee arthritis with slight limitation of flexion but no more 
than 10 percent.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261.  As the preponderance of the evidence is 
against even higher ratings for the Veteran's bilateral knee 
degenerative arthritis, the benefit of the doubt doctrine 
does not apply to this aspect of the appeal.  38 U.S.C.A. 
§ 5107(b); Ortiz, supra.     

The provisions of 38 C.F.R. §§ 4.40, 4.45 do not afford a 
basis for a rating in excess of 10 percent for limitation of 
motion of either knee because the medical evidence does not 
show additional limitation of flexion or extension of due to 
pain or flare-ups of pain, supported by objective findings, 
to a degree that would support a rating in excess of 10 
percent (see DeLuca v. Brown, 8 Vet. App. 206-07 (1995)) or a 
separate compensable rating under VAOPGCPREC 9-04 (separate 
ratings for limitation of flexion and limitation of 
extension), nor does the medical evidence show any such 
additional limitation of motion due to weakness, excess 
fatigability, incoordination or any other symptom or abnormal 
objective finding.      

IV.  Extraschedular Rating

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2008), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the Veteran's service- 
connected bilateral knee disabilities, interference with his 
employment is to be expected.  The current 20 and 10 percent 
ratings (the latter as the result of the instant Board 
decision) for each knee takes into account significant 
industrial impairment.  The record does not reflect frequent 
periods of hospitalization because of the service-connected 
disabilities, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  The Board recognizes that the Veteran has 
indicated that he had to leave his job as a police office due 
to his bilateral knee disabilities, and that his knees were 
currently interfering with his ability to perform his job at 
the U.S. Postal Service.  However, the schedular rating 
criteria are designed to take such factors into account.  
Thus, in the Veteran's case, there is no indication that his 
bilateral knee disabilities are so unusually debilitating as 
to warrant a referral of his case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Accordingly, the 
Board concludes that the RO's action in not referring the 
case for extraschedular consideration was consistent with the 
evidentiary record.


ORDER

Entitlement to a rating in excess of 20 percent for 
chondromalacia of the right knee with status-post 
arthroscopic lateral retinacular release, is denied.  

A separate 10 percent rating for degenerative arthritis of 
the right knee with slight limitation of flexion, but no more 
than 10 percent, is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.  

Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left knee with status-post arthroscopy, 
is denied.       

A separate 10 percent rating for degenerative arthritis of 
the left knee with slight limitation of flexion, but no more 
than 10 percent, is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


